DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 12 in the reply filed on 6/9/21 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakai et al. (US 2012/0113370, “Nakai”) in view of Ichimura et al. (US 6,001,277, “Ichimura”) in view of Lai et al. (US 2009/0194737, “Lai”) and further in view of Chae (Us 2005/0270465, “Chae”).
Regarding claims 1, 2, 4, and 12, Nakai teaches a liquid crystal device (i.e., an electronic apparatus, [0096]) comprising an element substrate and a counter substrate (e.g., [0033]), a liquid crystal layer between the substrates (e.g., [0028], [0033]), electrodes on the liquid crystal side of the substrates ([0035], [0036], [0058], [0072]), and alignment layers on the substrates wherein the liquid crystal layer is between the alignment layers (Fig. 1, layers 4 and 5, [0028]). Nakai additionally teaches a liquid crystal compound may contain an alkoxy group (liquid crystal layer 3, Fig. 2, [0010] – [0012]), including acrylate components. Naka additionally teaches that the alignment film may contain a polymer including a polyimide and wherein the polyimide may include a side chain similar to that of Formula 1 (see [0010], [0029], and [0047] – [0049], wherein the spacer 2 groups may read on the presently claimed structure within the side chain group).	While Nakai teaches that the side chain may be similar to that of Formulas 1 and 2, Nakai does .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Ichimura, in view of Lai, in view of Chai as applied to claim 1, above, and further in view of Shimada et al. (US 2011/0272630, “Shimada”).
Regarding claim 5, while Nakai teaches that its liquid crystal compound has negative dielectric anisotropy ([0078]), Nakai fails to specifically teach that the liquid crystal compound contains a structure reading on Chemical Formula 4. However, in the same field of endeavor of liquid crystal displays ([0002], [0003]), Shimada teaches a liquid crystal composition having negative dielectric anisotropy of -4.0 or less ([0144]) for use in an IPS mode liquid crystal devices ([0145]), and containing liquid crystals reading on those of Chemical Formula 4 (see, [0009] and [0082] – [0091]). It would have been obvious to the ordinarily skilled artisan to have substituted the compounds of Shimada for those of Nakai for their good dielectric anisotropy properties, high stability, excellent electrical characteristics, and ability to contribute to a display having improved response speeds (Shimada, [0006]).
Regarding claim 6, modified Nakai additionally teaches that the liquid crystalline compound may have a negative dielectric anisotropy of -4.0 or less ([0144]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 7, modified Nakai additionally teaches that the mode of the display device may be an IPS mode liquid crystal device (Shimada, [0145]). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamura (US 2007/023780, “Tamura”) teaches a dianhydride containing a structure that, depending on the substitution assumptions, may contain a compound resembling the claimed carbamate-type structures (see [0018] – [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782